DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 1, 12, 14, 15, 19, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (Pub. No. US 2014/0317443) in view of Borlick et al. (Pub. No. US 2020/0004434).

Claim 1:
Bartlett et al. disclose a method, comprising: 
performing a first operation at a memory device in response to at least one of a refresh command, an activate command, a read command, a write command, or a power-up sequence, or any combination thereof [pars. 0007, 0040 – Commands are received and executed. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; 
comparing a signal level resulting from the first operation to a threshold value [pars. 0007, 0040 – The duration it took to execute the command is compared to the defined acceptable amount of time for the command to determine if the command took too long to execute. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; and 
performing a second operation at the memory device based at least in part on comparing the signal level resulting from the first operation to the threshold value [pars. 0007, 0040 – Commands that took too long may be replayed. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)].
However, Bartlett et al. do not specifically disclose:
the threshold value is indicative of a remaining life expectancy of the memory device [Examiner believes that Bartlett et al. disclose the link between the time to complete an operation and the health of the memory device, however, in the interest of compact prosecution, a further reference is being provided.]
In the same field of endeavor, Borlick et al. disclose:
the threshold value is indicative of a remaining life expectancy of the memory device [par. 0045 – The response time is used to calculate the expected remaining life of a storage device. (“In this way, a determination of an expected remaining life takes into account current usage and operating conditions. For instance, a slower response time 216 and a high number of critical types of errors indicated in the error type information 300; may indicate a likelihood of less expected remaining life than would be expected based on the manufacture expected lifespan 212, which is based on average operating conditions, not device specific conditions.”)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bartlett et al. to include using operating conditions to aid in determining the expected remaining life of a storage device, as taught by Borlick et al., in order to provide a more accurate prediction such that a device may be preemptively replaced.

Claim 3 (as applied to claim 1 above):
Bartlett et al. disclose, wherein: 
the signal level resulting from the first operation comprises a duration associated with performing the first operation [pars. 0007, 0040 – The duration it took to execute the command is recorded. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; and 
comparing the signal level to the threshold value comprises comparing the duration associated with performing the first operation to a duration threshold that is indicative of the remaining life expectancy of the memory device [pars. 0007, 0040 – The duration it took to execute the command is compared to the defined acceptable amount of time for the command to determine if the command took too long to execute. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)].

Claim 4 (as applied to claim 1 above):
Bartlett et al. disclose the method, further comprising: 
determining, based at least in part on comparing the signal level resulting from the first operation to the threshold value, an estimated percentage of remaining life of the memory device, or an estimated duration of remaining life of the memory device, or that an estimate of remaining life of the memory device satisfies a threshold of remaining life [pars. 0007, 0040 – Replaying the commands may determine that the problematic situation has improved (i.e. the commands no longer take too long to execute). (“Selectively replaying offending commands executed in the past, advantageously enable assessing whether a particular problematic situation has improved or remains unchanged. The storage system (e.g a drive) previous behaviour is used as an input into future health verification.”)].

Claim 5 (as applied to claim 1 above):
Bartlett et al. disclose the method, wherein the threshold value is associated with an age or an operating history of the memory device, the method further comprising [examiner suggests clarifying how the threshold value is associated with an age or an operating history (i.e. does the threshold change according to an age or operating history)]: 
determining that a degradation of the memory device satisfies a threshold degradation based at least in part on comparing the signal level resulting from the first operation to the threshold value [pars. 0007, 0040 – It may be determined that the device is not working properly if a replayed command keeps failing to complete within the threshold amount of time after a number of attempts. (“If a replayed command keeps failing after a number of attempts, a conclusion that a target storage medium is not working properly may be reached.”)].

Claim 11 (as applied to claim 1 above):
Bartlett et al. disclose the method, further comprising: 
performing a third operation at the memory device [pars. 0007, 0040, 0051 – Commands are received and executed. A different type of command may be received. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; 
comparing a second signal level resulting from the third operation to a second threshold value that is indicative of a second remaining life expectancy of the memory device [pars. 0007, 0040, 0051 – The duration it took to execute the command is compared to the defined acceptable amount of time for the command to determine if the command took too long to execute. Different types of commands may have different defined periods. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.” … “A dataset of information 14 may additionally include a reference timer for each type of command which indicates the maximum acceptable time before a response is expected following the requesting command.”)]; and 
performing the second operation at the memory device based at least in part on comparing the second signal level resulting from the third operation to the second threshold value that is indicative of a the second remaining life expectancy of the memory device [pars. 0007, 0040 – Commands that took too long may be replayed. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)].

Claim 12:
Bartlett et al. disclose a method, comprising: 
receiving, from a memory device, an indication [pars. 0007, 0040 – The duration it took to execute the command is determined and recorded. The duration is an indication of life expectancy. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; 
determining a parameter for performing one or more access operations on the memory device based at least in part on receiving the indication [pars. 0007, 0040 – Commands that took too long may be replayed. The parameter may be one or more attributes of the command (i.e. address or command type). (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)]; and 
performing an access operation on the memory device based at least in part on determining the parameter for performing the one or more access operations [pars. 0007, 0040 – The commands are replayed. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)].
However, Bartlett et al. do not specifically disclose:
the indication being of a remining life expectancy of the memory device [Examiner believes that Bartlett et al. disclose the link between the time to complete an operation and the health of the memory device, however, in the interest of compact prosecution, a further reference is being provided.]
In the same field of endeavor, Borlick et al. disclose:
the indication being of a remining life expectancy of the memory device [par. 0045 – The response time is used to calculate the expected remaining life of a storage device. (“In this way, a determination of an expected remaining life takes into account current usage and operating conditions. For instance, a slower response time 216 and a high number of critical types of errors indicated in the error type information 300; may indicate a likelihood of less expected remaining life than would be expected based on the manufacture expected lifespan 212, which is based on average operating conditions, not device specific conditions.”)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bartlett et al. to include using operating conditions to aid in determining the expected remaining life of a storage device, as taught by Borlick et al., in order to provide a more accurate prediction such that a device may be preemptively replaced.

Claim 14 (as applied to claim 12 above):
Bartlett et al. disclose, wherein determining the parameter for performing the one or more access operations on the memory device comprises: 
determining to refrain from performing a second access operation on the memory device based at least in part on receiving the indication of the remaining life expectancy of the memory device [pars. 0007, 0040 – The commands are not replayed if they compete successfully. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)].

Claim 15 (as applied to claim 14 above):
Bartlett et al. disclose the method, further comprising: 
determining to perform the second access operation using a second memory device based at least in part on receiving the indication of the remaining life expectancy of the memory device [pars. 0007, 0040 – The commands are replayed a number of times if they continue to fail. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)].

Claim 19 (as applied to claim 12 above):
Bartlett et al. disclose, wherein receiving the indication of the remaining life expectancy comprises: 
receiving an indication of an estimated percentage of remaining life of the memory device, or an indication of an estimated duration of remaining life of the memory device, or an indication that an estimate of remaining life of the memory device satisfies a threshold of remaining life [pars. 0007, 0040 – Replaying the commands may determine that the problematic situation has improved (i.e. the commands no longer take too long to execute). (“Selectively replaying offending commands executed in the past, advantageously enable assessing whether a particular problematic situation has improved or remains unchanged. The storage system (e.g a drive) previous behaviour is used as an input into future health verification.”)].

Claim 21:
Bartlett et al. disclose an apparatus, comprising: 
a memory array comprising a plurality of memory cells [fig. 2; par. 0040 - SSD]; and 
circuitry coupled with the memory array and operable to [fig. 2; par. 0081 – Controller 3. (“Various embodiments of the present invention may be implemented by means of the controller 3 constructing the dataset 14 and selecting thereafter the commands to be replayed. The controller 3 may populate the dataset 14 through some communication links 15.”)]: 
perform a first operation in response to at least one of a refresh command, an activate command, a read command, a write command, or a power-up sequence, or any combination thereof [pars. 0007, 0040 – Commands are received and executed. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; 
compare a signal level resulting from the first operation to a threshold value [pars. 0007, 0040 – The duration it took to execute the command is compared to the defined acceptable amount of time for the command to determine if the command took too long to execute. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; and 
perform a second operation based at least in part on comparing the signal level resulting from the first operation to the threshold value [pars. 0007, 0040 – Commands that took too long may be replayed. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)].
However, Bartlett et al. do not specifically disclose:
the threshold value is indicative of a remaining life expectancy of the apparatus [Examiner believes that Bartlett et al. disclose the link between the time to complete an operation and the health of the memory device, however, in the interest of compact prosecution, a further reference is being provided.]
In the same field of endeavor, Borlick et al. disclose:
the threshold value is indicative of a remaining life expectancy of the apparatus [par. 0045 – The response time is used to calculate the expected remaining life of a storage device. (“In this way, a determination of an expected remaining life takes into account current usage and operating conditions. For instance, a slower response time 216 and a high number of critical types of errors indicated in the error type information 300; may indicate a likelihood of less expected remaining life than would be expected based on the manufacture expected lifespan 212, which is based on average operating conditions, not device specific conditions.”)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bartlett et al. to include using operating conditions to aid in determining the expected remaining life of a storage device, as taught by Borlick et al., in order to provide a more accurate prediction such that a device may be preemptively replaced.

Claim 23 (as applied to claim 21 above):
Bartlett et al. disclose, wherein: 
the signal level resulting from the first operation comprises a duration associated with performing the first operation [pars. 0007, 0040 – The duration it took to execute the command is recorded. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; and 
to compare the signal level to the threshold value, the circuitry is operable to compare the duration associated with performing the first operation to a duration threshold that is indicative of the remaining life expectancy of the apparatus [pars. 0007, 0040 – The duration it took to execute the command is compared to the defined acceptable amount of time for the command to determine if the command took too long to execute. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)].

Claim 24 (as applied to claim 21 above):
Bartlett et al. disclose the apparatus, wherein the circuitry is further operable to: 
determine, based at least in part on comparing the signal level resulting from the first operation to the threshold value, an estimated percentage of remaining life of the apparatus, or an estimated duration of remaining life of the apparatus, or that an estimate of remaining life of the apparatus satisfies a threshold of remaining life [pars. 0007, 0040 – Replaying the commands may determine that the problematic situation has improved (i.e. the commands no longer take too long to execute). (“Selectively replaying offending commands executed in the past, advantageously enable assessing whether a particular problematic situation has improved or remains unchanged. The storage system (e.g a drive) previous behaviour is used as an input into future health verification.”)].

Claim 25 (as applied to claim 21 above):
Bartlett et al. disclose, wherein the threshold value is associated with an age or an operating history of the apparatus, and wherein the circuitry is further operable to: 
determine that a degradation of the apparatus satisfies a threshold degradation based at least in part on comparing the signal level resulting from the first operation to the threshold value [pars. 0007, 0040 – It may be determined that the device is not working properly if a replayed command keeps failing after a number of attempts. (“If a replayed command keeps failing after a number of attempts, a conclusion that a target storage medium is not working properly may be reached.”)].

Claim 26:
Bartlett et al. disclose an apparatus, comprising: 
circuitry configured for coupling with a memory device, the circuitry operable to [fig. 2; par. 0081 – Controller 3. (“Various embodiments of the present invention may be implemented by means of the controller 3 constructing the dataset 14 and selecting thereafter the commands to be replayed. The controller 3 may populate the dataset 14 through some communication links 15.”)]: 
receive, from the memory device, an indication [pars. 0007, 0040 – The duration it took to execute the command is determined and recorded. The duration is an indication of life expectancy. (“The dataset of recorded commands contains for each command executed, the respective outcome thereof which represents a status indicating whether the command had succeeded or failed and the elapsed time or duration it took for the command to be executed.”)]; 
determine a parameter for performing one or more access operations on the memory device based at least in part on receiving the indication [pars. 0007, 0040 – Commands that took too long may be replayed. The parameter may be one or more attributes of the command (i.e. address or command type). (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)]; and 
perform an access operation on the memory device based at least in part on determining the parameter for performing the one or more access operations [pars. 0007, 0040 – The commands are replayed. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.”)].
However, Bartlett et al. do not specifically disclose:
the indication being of a remining life expectancy of the memory device [Examiner believes that Bartlett et al. disclose the link between the time to complete an operation and the health of the memory device, however, in the interest of compact prosecution, a further reference is being provided.]
In the same field of endeavor, Borlick et al. disclose:
the indication being of a remining life expectancy of the memory device [par. 0045 – The response time is used to calculate the expected remaining life of a storage device. (“In this way, a determination of an expected remaining life takes into account current usage and operating conditions. For instance, a slower response time 216 and a high number of critical types of errors indicated in the error type information 300; may indicate a likelihood of less expected remaining life than would be expected based on the manufacture expected lifespan 212, which is based on average operating conditions, not device specific conditions.”)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bartlett et al. to include using operating conditions to aid in determining the expected remaining life of a storage device, as taught by Borlick et al., in order to provide a more accurate prediction such that a device may be preemptively replaced.

Claim(s) 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (Pub. No. US 2014/0317443) in view of Borlick et al. (Pub. No. US 2020/0004434) as applied to claims 1 and 21 above, respectively, and further in view of Hu (U.S. Patent No. 7,447,944).

Claim 2 (as applied to claim 1 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but do not specifically disclose, wherein: 
the signal level resulting from the first operation comprises a voltage resulting from the first operation; and comparing the signal level to the threshold value comprises comparing the voltage resulting from the first operation to a voltage threshold that is indicative of the remaining life expectancy of the memory device.
In the same field of endeavor, Hu discloses:
the signal level resulting from the first operation comprises a voltage resulting from the first operation; and comparing the signal level to the threshold value comprises comparing the voltage resulting from the first operation to a voltage threshold that is indicative of the remaining life expectancy of the memory device [column 4, line 22 – column 5, line 13 – “The controller further comprising in certain embodiments the state machine 203 and the comparator function 205 that are configured to characterize the one or more cells, e.g., assess a read margin for one or more cells in the NVM array 201, where the read margin corresponds to the life expectancy or remaining life of the NVM array. Note as is known a read margin corresponding to and sometimes referred to a voltage threshold essentially corresponds to the strength of a signal that is read back from a cell when the cell is read or more specifically the difference between this strength and some minimum strength. Note that the state machine and the comparator function can assess a read margin during or as part of a write cycle or assess a read margin during or as part of a read cycle. In practice, as further noted below with reference to FIG. 3, a read signal is compared to one or more thresholds, e.g., read or write thresholds, etc. with the result being used to develop or provide the output signal.” … “The predictive function in some embodiments further comprises a comparator to provide the output signal when an estimate of the remaining life of the NVM array satisfies the predicted end of life condition. The comparator compares a read signal to one or more thresholds to determine a read margin, where the read margin corresponds to the remaining life of the NVM array.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include comparing voltages, as taught by Hu, as it corresponds to the signal strength and is an indicator of the remaining life of the memory.

Claim 22 (as applied to claim 21 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but do not specifically disclose, wherein: 
the signal level resulting from the first operation comprises a voltage resulting the first operation; and to compare the signal level to the threshold value, the circuitry is operable to compare the voltage resulting from the first operation to a voltage threshold that is indicative of the remaining life expectancy of the apparatus.
In the same field of endeavor, Hu discloses:
the signal level resulting from the first operation comprises a voltage resulting the first operation; and to compare the signal level to the threshold value, the circuitry is operable to compare the voltage resulting from the first operation to a voltage threshold that is indicative of the remaining life expectancy of the apparatus [column 4, line 22 – column 5, line 13 – “The controller further comprising in certain embodiments the state machine 203 and the comparator function 205 that are configured to characterize the one or more cells, e.g., assess a read margin for one or more cells in the NVM array 201, where the read margin corresponds to the life expectancy or remaining life of the NVM array. Note as is known a read margin corresponding to and sometimes referred to a voltage threshold essentially corresponds to the strength of a signal that is read back from a cell when the cell is read or more specifically the difference between this strength and some minimum strength. Note that the state machine and the comparator function can assess a read margin during or as part of a write cycle or assess a read margin during or as part of a read cycle. In practice, as further noted below with reference to FIG. 3, a read signal is compared to one or more thresholds, e.g., read or write thresholds, etc. with the result being used to develop or provide the output signal.” … “The predictive function in some embodiments further comprises a comparator to provide the output signal when an estimate of the remaining life of the NVM array satisfies the predicted end of life condition. The comparator compares a read signal to one or more thresholds to determine a read margin, where the read margin corresponds to the remaining life of the NVM array.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include comparing voltages, as taught by Hu, as it corresponds to the signal strength and is an indicator of the remaining life of the memory.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (Pub. No. US 2014/0317443) in view of Borlick et al. (Pub. No. US 2020/0004434) as applied to claims 1 and 12 above, respectively, and further in view of Zhou et al. (Pub. No. US 2016/0180908).

Claim 6 (as applied to claim 1 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but do not specifically disclose:
wherein performing the second operation at the memory device comprises: adjusting a voltage parameter of the memory device, a timing parameter of the memory device, or both based at least in part on comparing the signal level resulting from the first operation to the threshold value.
In the same field of endeavor, Zhou et al. disclose:
wherein performing the second operation at the memory device comprises: adjusting a voltage parameter of the memory device, a timing parameter of the memory device, or both based at least in part on comparing the signal level resulting from the first operation to the threshold value [par. 0031 – The write voltage is incremented on a write retry. (“If the read verify shows that the write failed, then the retry count is incremented and optionally the voltage amplitude is incremented 95. The retry count is tested for reaching the maximum 96, and if not, then the process loops back to the write operation 92 and the body of the loop is repeated. A maximum number of retries or equivalently a maximum voltage is used to end the iterative process and report failure.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include incrementing a write voltage on a write retry, as taught by Zhou et al., in order to increase the odds of the write completing successfully.

Claim 13 (as applied to claim 12 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but do not specifically disclose, wherein determining the parameter for performing the one or more access operations on the memory device comprises: 
determining to change a parameter for operating the memory device based at least in part on receiving the indication of the remaining life expectancy of the memory device.
In the same field of endeavor, Zhou et al. disclose:
determining to change a parameter for operating the memory device based at least in part on receiving the indication of the remaining life expectancy of the memory device [par. 0031 – The write voltage is incremented on a write retry. (“If the read verify shows that the write failed, then the retry count is incremented and optionally the voltage amplitude is incremented 95. The retry count is tested for reaching the maximum 96, and if not, then the process loops back to the write operation 92 and the body of the loop is repeated. A maximum number of retries or equivalently a maximum voltage is used to end the iterative process and report failure.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include incrementing a write voltage on a write retry, as taught by Zhou et al., in order to increase the odds of the write completing successfully.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (Pub. No. US 2014/0317443) in view of Borlick et al. (Pub. No. US 2020/0004434) as applied to claim 1 above, and further in view of Sukegawa et al. (U.S. Patent No. 5,603,001).

Claim 7 (as applied to claim 1 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but do not specifically disclose, wherein performing the second operation at the memory device comprises: 
disabling a first circuit component of the memory device based at least in part on comparing the signal level resulting from the first operation to the threshold value; and 
enabling a second circuit component of the memory device based at least in part on comparing the signal level resulting from the first operation to the threshold value [par. 0041 – Affected regions may be recorded as suspect or prone to failure, however, Bartlett et al. do not disclose disabling or enabling portions.].
In the same field of endeavor, Sukegawa et al. disclose:
disabling a first circuit component of the memory device based at least in part on comparing the signal level resulting from the first operation to the threshold value [column 19, lines 55-60 – Defective blocks may be replaced by substitution blocks (i.e. defective block is disabled). (“Block 505 to block 509 are used as substitution blocks for the memory blocks and the MBI table block if failures occur in these blocks.”)]; and 
enabling a second circuit component of the memory device based at least in part on comparing the signal level resulting from the first operation to the threshold value [column 19, lines 55-60 – Defective blocks may be replaced by substitution blocks (i.e. substitution block is enabled). (“Block 505 to block 509 are used as substitution blocks for the memory blocks and the MBI table block if failures occur in these blocks.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include replacing blocks, as taught by Sukegawa et al., in order to allow the device to continue operating with the same capacity in the event of block failures.

Claim(s) 8-10, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (Pub. No. US 2014/0317443) in view of Borlick et al. (Pub. No. US 2020/0004434) as applied to claims 1 and 12 above, respectively, and further in view of Merry, JR. et al. (Pub. No. US 2007/0260811).

Claim 8 (as applied to claim 1 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but do not specifically disclose wherein performing the second operation at the memory device comprises: 
signaling, to a host device coupled with the memory device, a status of the memory device based at least in part on comparing the signal level resulting from the first operation to the threshold value.
In the same field of endeavor, Merry, JR. et al. disclose:
signaling, to a host device coupled with the memory device, a status of the memory device based at least in part on comparing the signal level resulting from the first operation to the threshold value [pars. 0020-0022 – The host may request information for predicting an amount of useful life remaining. The combination provides that the information collected by Bartlett et al. may be provided to the host, as taught by Merry, JR et al. (“In addition to industry standard commands, the controller 114 supports, and the driver 113 issues, one or more vendor-specific commands that provide host access to some or all of the usage statistics information.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include communicating data to a host, as taught by Merry, JR. et al., in order to allow the host to determine and make decisions based on the remaining useful life of the memory.

Claim 9 (as applied to claim 8 above):
Merry, JR. et al. disclose, 
wherein signaling the status of the memory device comprises: signaling an indication that a remaining life of the memory device satisfies a threshold of remaining life [pars. 0020-0022 – The information is provided to the host. The combination provides that the information of Bartlett et al. may be additionally provided. (“The controller 114 may provide the usage statistics data to the host in its raw format, and/or in a summarized or aggregated form.”)].

Claim 10 (as applied to claim 1 above):
Bartlett et al. disclose the method of claim 1, 
wherein performing the second operation at the memory device comprises storing, in a non-volatile storage component of the memory device, an indication that a remaining life of the memory device satisfies a threshold of remaining life [pars. 0007, 0040 – Commands that took too long may be replayed. Information regarding the commands is recorded in the database. (“Thereafter the recorded information enables a targeted testing of previous problematic areas (e.g logical blocks of a logical unit) of a storage medium by replaying or re-applying selectively the commands that had reported errors or taken too long.” … “Selectively replaying offending commands executed in the past, advantageously enable assessing whether a particular problematic situation has improved or remains unchanged. The storage system (e.g a drive) previous behaviour is used as an input into future health verification.”)]
However, Bartlett et al. do not specifically disclose the method further comprising: 
receiving, from a host device, a request for status information of the memory device; and 
transmitting, based at least in part on receiving the request for status information, the indication stored in the non-volatile storage component that the remaining life of the memory device satisfies the threshold of remaining life [par. 0040 – Bartlett et al. disclose that the invention may be an input to other systems. (“Additionally the invention may be an input to other systems that facilitate prompt recovery.”)].
In the same field of endeavor, Merry, JR. et al. disclose:
receiving, from a host device, a request for status information of the memory device [pars. 0020-0022 – The host may request information for predicting an amount of useful life remaining. (“In addition to industry standard commands, the controller 114 supports, and the driver 113 issues, one or more vendor-specific commands that provide host access to some or all of the usage statistics information.”)]; and 
transmitting, based at least in part on receiving the request for status information, the indication stored in the non-volatile storage component that the remaining life of the memory device satisfies the threshold of remaining life [pars. 0020-0022 – The information is provided to the host. (“The controller 114 may provide the usage statistics data to the host in its raw format, and/or in a summarized or aggregated form.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include communicating data to a host, as taught by Merry, JR. et al., in order to allow the host to determine and make decisions based on the remaining useful life of the memory.

Claim 16 (as applied to claim 12 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but do not specifically disclose the method, further comprising: 
transmitting an indication of a status of the memory device to a device different than the memory device based at least in part on receiving the indication of the remaining life expectancy of the memory device.
In the same field of endeavor, Merry, JR. et al. disclose:
transmitting an indication of a status of the memory device to a device different than the memory device based at least in part on receiving the indication of the remaining life expectancy of the memory device [pars. 0020-0022 – The host may request information for predicting an amount of useful life remaining. The combination provides that the information collected by Bartlett et al. may be provided to the host, as taught by Merry, JR et al. (“In addition to industry standard commands, the controller 114 supports, and the driver 113 issues, one or more vendor-specific commands that provide host access to some or all of the usage statistics information.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include communicating data to a host, as taught by Merry, JR. et al., in order to allow the host to determine and make decisions based on the remaining useful life of the memory.

Claim 17 (as applied to claim 16 above):
Merry, JR. et al. disclose the method, further comprising: 
determining that a degradation of the memory device satisfies a threshold degradation based at least in part on comparing the indication of the remaining life expectancy to a threshold associated with an age or operating history of the memory device, wherein transmitting the indication of the status of the memory device is based at least in part on determining that the degradation of the memory device satisfies the threshold degradation [pars. 0020-0022 – The information is provided to the host. The combination provides that the information of Bartlett et al. may be additionally provided. (“The controller 114 may provide the usage statistics data to the host in its raw format, and/or in a summarized or aggregated form.”)].

Claim 20 (as applied to claim 12 above):
Bartlett et al. and Borlick et al. disclose all the limitations above but to not specifically disclose, wherein receiving the indication of the remaining life expectancy of the memory device comprises: 
polling a non-volatile storage component of the memory device.
In the same field of endeavor, Merry, JR. et al. disclose:
polling a non-volatile storage component of the memory device [pars. 0020-0022 – The host may request information for predicting an amount of useful life remaining. (“In addition to industry standard commands, the controller 114 supports, and the driver 113 issues, one or more vendor-specific commands that provide host access to some or all of the usage statistics information.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bartlett et al. and Borlick et al. to include communicating data to a host, as taught by Merry, JR. et al., in order to allow the host to determine and make decisions based on the remaining useful life of the memory.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, Borlick et al. teaches using operating conditions to determine an expected remaining life of a storage device [par. 0045].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gurgi et al. (Pub. No. US 2012/0224404) disclose that programming or erasure times indicate the health the memory cells [par. 0089].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



30 September 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139